                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

FRED WATSON,                                     )
                                                 )
               Plaintiffs,                       )
                                                 )
       v.                                        )   Case No. 4:17-cv-2187
                                                 )
CITY OF FERGUSON, MISSOURI, et al.               )
                                                 )
               Defendants.                       )

            DEFENDANTS’ JOINT MOTION FOR SUMMARY JUDGMENT

       COME NOW Defendants City of Ferguson (“City”) and Eddie Boyd III (“Officer Boyd”)

(collectively, “Defendants”), by and through undersigned counsel, and, pursuant to Fed. R. Civ. P.

56, request that this Court issue an order granting summary judgment in their favor on all claims

asserted in Plaintiff’s First Amended Complaint. In support of their Motion, Defendants state as

follows:

       1.      On September 26, 2019, Plaintiff filed his First Amended Complaint (the

“Complaint”) against Defendants alleging causes of action under 42 U.S.C. § 1983, including

claims against Officer Boyd for Unlawful Search and Seizure (Count I); Unlawful Retaliation

(Count II); and Malicious Prosecution (Count III); and a claim against the City for Monell

municipal liability (Count IV).

       2.      Officer Boyd is entitled to summary judgment on Count I of Plaintiff’s Complaint

for unlawful search and seizure and Count II of Plaintiff’s Complaint for unlawful retaliation

because Plaintiff cannot establish each and every element of his claim, the evidence demonstrates

Officer Boyd’s conduct was reasonable and constitutional, or alternatively, the evidence

demonstrates Officer Boyd is entitled to qualified immunity for his conduct because he acted with

arguable probable cause and/or his conduct did not violate any clearly established right.
       3.      Officer Boyd is entitled to summary judgment on Count III of Plaintiff’s Complaint

for malicious prosecution because no such claim is exists, the evidence demonstrates Officer

Boyd’s conduct was constitutional, or alternatively, Officer Boyd is entitled to qualified immunity

for his conduct because he acted with arguable probable cause and/or his conduct did not violate

any clearly established right.

       4.      The City is entitled to summary judgment on Count IV of Plaintiff’s Complaint for

Monell municipal liability because there is no underlying constitutional violation of Plaintiff’s

rights by Officer Boyd.

       5.      The City is also entitled to summary judgment on Count IV of Plaintiff’s Complaint

for Monell municipal liability because Plaintiff cannot, as a matter of law demonstrate that the City

had any unconstitutional policy, custom, or was deliberately indifferent to its screening, training,

supervision, or discipline, or that such caused any constitutional deprivation to Watson.

       6.      Defendants are entitled to summary judgment on Plaintiff’s claim for lost wages

because the evidence does not, as a matter of law, demonstrate that Plaintiff’s purported injuries

resulted from the conduct of Defendants. As such, Plaintiff should further be precluded from

offering evidence of damages resulting from lost wages at trial.

       7.      Defendants are entitled to summary judgment on Plaintiff’s claim damages from

“fear, apprehension, depression, anxiety, consternation and emotional distress” and “loss of faith

in society” because Plaintiff has failed to produce any evidence of such damages in this case. As

such, Plaintiff should further be precluded from offering evidence of any such damages at trial.

       8.      Officer Boyd is entitled to summary judgment on Plaintiff’s claim for punitive

damages because Plaintiff has failed to produce any evidence demonstrating that Officer Boyd




                                                 2
acted with an evil motive or indifference to Plaintiff’s rights. As such, Plaintiff should further be

precluded from offering evidence of punitive damages at trial.

        9.      Defendants file simultaneously herewith their Statement of Uncontroverted

Material Facts and Memorandum in Support of their Joint Motion for Summary Judgment and

incorporate each herein by reference.

        WHEREFORE, Defendants respectfully request that this Court grant their Joint Motion for

Summary Judgment, entering judgment in their favor and against Plaintiff on each and every claim

in the First Amended Complaint, entering an order directing that Plaintiff is precluded from

offering evidence of lost wages damages, of damages from “fear, apprehension, depression,

anxiety, consternation and emotional distress” and “loss of faith in society,” or of punitive damages

at trial, and for such other and further relief as justice may require.




                                                   3
                                           Respectfully submitted,

                                           LEWIS RICE LLC

                                           By: /s/ Ronald A. Norwood
                                               Ronald A. Norwood, #33841MO
                                               Aarnarian D. Carey, #58286MO
                                               Jacqueline K. Graves, #64875MO
                                               600 Washington Ave., Suite 2500
                                               St. Louis, Missouri 63101
                                               (314) 444-7759 (Telephone)
                                               (314) 612-7759 (Facsimile)
                                               rnorwood@lewisrice.com
                                               acarey@lewisrice.com
                                               jgraves@lewisrice.com

                                           Attorneys for Defendants City of Ferguson


                                           MICKES O’TOOLE, LLC
                                           By: /s/ Geri Lynn Arrindell
                                               Geri Lynn Arrindell, #66357MO
                                               12444 Powerscourt Drive
                                               Suite 400
                                               St. Louis, MO 63131
                                               garrindell@mickesotoole.com

                                           Attorney for Defendant Eddie Boyd, III



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 1st day of March, 2019, a true copy hereof
was electronically filed with the Clerk of the Court using the CM/ECF system, to be served by
operation of the Court’s electronic filing system on all counsel of record.


                                               /s/ Ronald A. Norwood




                                              4
